DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenneman et al. (US 20190232868 A1) in view of Abramson et al. (US 20170279957 A1).

Regarding claim 1, Lenneman discloses a system (figs. 1-2 illustrates a system), comprising: 
a processor (figs. 1-2 passenger management module 128; [0064] and [0066] In this application, including the definitions below, the term “module” or the term “controller” may be replaced with the term “circuit.” The term “module” may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.); and 
a memory for storing executable instructions ([0064] a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. [0066] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.[0067] The term memory circuit is a subset of the term computer-readable medium.), the processor configured to execute the instructions to: 
receive, from a first communication module of a vehicle, a first distance to a mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first communication module of a vehicle”) that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
receive, from a second communication module of the vehicle, a second distance to the mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); and 
send instructions to the mobile device that cause the mobile device to modulate a feedback output ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see fig. 3, [0047]-[0048] and [0056]-[0057]).
However, Lennenan, does not expressly disclose determine an angle between the mobile device and a point of entry proximate the vehicle; although, [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see fig. 3, [0044] and [0057].
Abramson, from a similar field of endeavor, teaches determining an angle between the mobile device and a point of entry proximate the vehicle ([0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g., from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a compass sensor of a mobile device and a global positioning system (GPS) of vehicle as taught by Abramson in the system taught by Lennenan in order to determine an angle between the mobile device and a point of entry proximate the vehicle (as suggested in [0543 of Lenneman).

Regarding claim 2, Lenneman in view of Abramson discloses the system according to claim 1, wherein the processor is further configured to execute the instructions to determine that the mobile device is at a threshold distance from the point of entry (Lenneman [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 3, Lenneman in view of Abramson discloses the system according to claim 2, wherein the processor is further configured to execute the instructions to generate a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322.).

Regarding claim 4, Lenneman in view of Abramson discloses the system according to claim 3, wherein the processor is further configured to execute the instructions to open a vehicle door based on the vehicle instruction (Lenneman [0053] The door management module 212 provides unlock (i.e. “open”) signals to cause the door handles 126 to unlock when the passenger proximity module 204 provides data indicating the passenger is within a predetermined distance to the door handle 126.).

Regarding claim 5, Lenneman in view of Abramson discloses the system according to claim 3, wherein the processor is further configured to execute the instructions to output a haptic feedback device onboard the vehicle based on the vehicle instruction (Lenneman [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert based upon the alert (i.e. “vehicle instruction”). [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door.).

Regarding claim 6, Lenneman in view of Abramson discloses the system according to claim 1, wherein the feedback output is based on the angle between the mobile device and the point of entry of the vehicle (Lenneman [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see [0044] and [0057]. Also see Abramson [0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g, from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).

Regarding claim 7, Lenneman in view of Abramson discloses the system according to claim 1, wherein the processor is further configured to execute the instructions to send the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 8, Lenneman in view of Abramson discloses the system according to claim 1, wherein the first communication module comprises a Bluetooth Low-Energy Module (BLEM) (Lenneman [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof. Also see Abramson [0172], [0225] preferably, communication interface 150 includes, but is not limited to, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC)).

Regarding claim 9, Lenneman in view of Abramson discloses the system according to claim 1, wherein the second communication module comprises a Bluetooth Low-Energy Module (BLEM) (Lenneman [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof. Also see Abramson [0172], [0225] preferably, communication interface 150 includes, but is not limited to, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC)).

Regarding claim 10, Lenneman discloses a system (figs. 1-2 illustrates a system), comprising: 
a processor associated with an automotive computer for a vehicle (figs. 1-2 passenger management module 128; [0064] and [0066] In this application, including the definitions below, the term “module” or the term “controller” may be replaced with the term “circuit.” The term “module” may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.); and 
a memory for storing executable instructions ([0064] a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. [0066] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules.[0067] The term memory circuit is a subset of the term computer-readable medium.), the processor configured to execute the instructions to: 
receive, from a first communication module of a vehicle, a first distance to a mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first communication module of a vehicle”) that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
receive, from a second communication module of the vehicle, a second distance to the mobile device (fig. 1 passenger management module 128 and communication network 132; [0038] As shown in FIG. 1, the vehicle 102 includes a passenger management module 128. The passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 (i.e. “mobile device”) via a communication network 132. The passenger management module 128 can use the input to determine a relative position of the passenger with respect to the vehicle 102 and generates an alert having an alert characteristic that corresponds to the distance between the passenger and the vehicle 102. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.); 
send instructions to the mobile device that cause the mobile device to modulate a feedback output, wherein the feedback output is based on the direction between the mobile device and the point of entry of the vehicle; determine that the mobile device is at a threshold distance from the point of entry; and generate a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance ([0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. direction/angle) of the passenger with respect to the vehicle 102.  [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see fig. 3, [0047]-[0048] and [0056]-[0057]).
However, Lennenan, does not expressly disclose wherein the first and second communication modules are Bluetooth Low-Energy Module (BLEM), and determine an angle between the mobile device and a point of entry proximate the vehicle; although, [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. [0065] The module may include one or more interface circuits. In some examples, the interface circuits may include wired or wireless interfaces (i.e. “first/second communication module of a vehicle”)  that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof.  Also see fig. 3, [0044] and [0057].
Abramson, from a similar field of endeavor, teaches a communication module is Bluetooth Low-Energy Module (BLEM) ([0172], [0225] preferably, communication interface 150 includes, but is not limited to, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC), and determining an angle between the mobile device and a point of entry proximate the vehicle ([0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g., from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a BLEMs, compass sensor of a mobile device, and a global positioning system (GPS) of vehicle as taught by Abramson in the system taught by Lennenan in order to determine an angle between the mobile device and a point of entry proximate the vehicle (as suggested in [0543 of Lenneman).

Regarding claim 11, Lenneman in view of Abramson discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to open a vehicle door based on the vehicle instruction (Lenneman [0053] The door management module 212 provides unlock (i.e. “open”) and/or lock signals to cause the door handles 126 to lock and/or unlock when the passenger proximity module 204 provides data indicating the passenger is within a predetermined distance to the door handle 126.).

Regarding claim 12, Lenneman in view of Abramson discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to output a haptic feedback device onboard the vehicle based on the vehicle instruction (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322.).

Regarding claim 13, Lenneman in view of Abramson discloses the system according to claim 10, wherein the processor is further configured to execute the instructions to send the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Claim 14 is being rejected similarly to the rejection of claim 1 or 10 above for being directed to a method having steps corresponding to the inherent operations/functions of the system claim 1 or 10 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 15, Lenneman in view of Abramson discloses the method according to claim 14, further comprising determining that the mobile device is at a threshold distance from the point of entry Lenneman [0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Regarding claim 16, Lenneman in view of Abramson discloses the method according to claim 15, further comprising generating a vehicle instruction to perform a vehicle action based on determining that the mobile device is at the threshold distance (Lenneman [0010] and [0020] In other features, the alert module is configured to generate the alert at a vehicle handle device (i.e. “vehicle instruction”) of the autonomous vehicle. [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert (i.e. “vehicle action”) based upon the alert (i.e. “vehicle instruction”). [0013] In other features, the system includes a door management module that is configured to unlock a door handle (i.e. “vehicle action”) when the distance is less than a predetermined distance threshold. [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0049] The passenger management module 128 also generates alerts to allow passengers to locate door handles 126 of the vehicle (i.e. “vehicle instruction”). As shown in FIG. 2, the passenger management module 128 includes an unlock detection module 210. The unlock detection module 210 receives unlock signals from a vehicle unlock device 136, such as a key fob or the like. The unlock detection module 210 provides an unlock detection signal to the passenger proximity module 204. The passenger proximity module 204 then monitors for a signal from the mobile electronic device 130 indicating the mobile electronic device 130 is within a predetermined distance of the vehicle 102. [0057] If the distance does not exceed the predetermined distance, the passenger guidance module 206 determines which door handle 126 the passenger is to enter at 314. Based upon the determination, the passenger guidance module 206 causes the alert module 208 to generate an alert indicative of which door handle 126 (i.e. “vehicle action”) the passenger is to enter at 316. For example, the alert module 208 generates the alert having the alert characteristic at the door handle device 124. At 318, the door management module 212 unlocks (i.e. “vehicle action”) the door handle 126 when the passenger is within a predetermined door distance threshold. At 320, the door management module 212 locks the door handle 126 once the door handle 126 has been closed. The method 300 ends at 322.).

Regarding claim 17, Lenneman in view of Abramson discloses the method according to claim 16, further comprising opening a vehicle door based on the vehicle instruction (Lenneman [0053] The door management module 212 provides unlock (i.e. “open”) and/or lock signals to cause the door handles 126 to lock and/or unlock when the passenger proximity module 204 provides data indicating the passenger is within a predetermined distance to the door handle 126.).

Regarding claim 18, Lenneman in view of Abramson discloses the method according to claim 16, further comprising outputing a haptic feedback device onboard the vehicle based on the vehicle instruction (Lenneman [0011] and [0021] In other features, the vehicle handle device generates at least one of a haptic feedback or an audible alert based upon the alert (i.e. “vehicle instruction”). [0032] The passenger management system identifies passengers to be picked up and that provides alerts to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door.).

Regarding claim 19, Lenneman in view of Abramson discloses the method according to claim 14, wherein the feedback output is based on the angle between the mobile device and the point of entry of the vehicle (Lenneman [0038] teaches the passenger management module 128 communicates with an engine control module 133, the sensor system 118, and/or mobile electronic device 130 via a communication network 132. The passenger management module 128 can use the input to determine a relative position (e.g. angle) of the passenger with respect to the vehicle 102. [0041] The passenger identification module 202 receives sensor data from the sensors 122 indicative of the environment proximate to the vehicle 102 and/or data from the mobile electronic device 130. With respect to the mobile electronic device 130, the passenger identification module 202 receives positional data and/or sensor data. The sensor data may represent a gait of the passenger or the like. [0042] The passenger identification module 202 identifies the passenger based upon the received sensor data. In an implementation, the passenger identification module 202 can apply sensor fusion techniques to the sensor data and/or the positional data to identify the passenger external to the vehicle 102. The passenger identification module 202 identifies the passenger with respect to the vehicle 102 based upon sensor data indicative of the passenger and/or the positional data corresponding to the mobile electronic device 130. For example, the passenger identification module 202 identifies the passenger by comparing the positional data of the mobile electronic device with sensor data that corresponds to the positional data. The passenger identification module 202 outputs data indicative of the identified passenger external to the vehicle 102. [0043] The passenger proximity module 204 receives the identified passenger data from the passenger identification module 202. The passenger proximity module 204 determines the position (e.g. angle) of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 receives positional data indicative of the vehicle 102 position and compares the vehicle positional data to the passenger positional data. Over multiple time intervals, the passenger proximity module 204 can determine a direction (e.g. angle)  of travel of the passenger with respect to the vehicle 102. For example, the passenger proximity module 204 compares positional data from a prior time interval to positional data for a current time interval to determine the direction of travel with respect to the vehicle 102. The passenger proximity module 204 outputs data indicative of the distance between the vehicle 102 and the passenger and a direction (e.g. angle) of travel. Also see [0044] and [0057]. Also see Abramson [0543] The orientation (i.e. “angle”) of the mobile device 105 can be detected relative to the car, for example, by using the angle between the device's magnetic north (e.g, from the 3-axis compass sensor) and the vehicle's GPS heading (as can be shown on the mobile device).).

Regarding claim 20, Lenneman in view of Abramson discloses the method according to claim 14, further comprising sending the instructions to the mobile device that cause the mobile device to modulate the feedback output, wherein the feedback output is based on a distance between the mobile device and the point of entry of the vehicle ([0032] The present disclosure is directed to a vehicle, such as an autonomous driving vehicle, that includes a passenger management system. The passenger management system identifies passengers to be picked up and that provides alerts (i.e. “instructions”)  to guide the passenger to the vehicle. The alerts can be transmitted to a mobile electronic device of the passenger and/or vehicle door handle devices. The mobile electronic device and/or vehicle door handle device(s) provides haptic feedback and/or audible alerts at varying frequencies, pulse durations, pulse separations based upon the distance between the passenger and the vehicle. Additionally, the passenger management system can generate an alert at one or more door handles to indicate which door to enter based upon occupancy of the vehicle or proximity of the passenger with respect to the vehicle door. [0039] The passenger management module 128 transmits the alert (i.e. “instructions”) to the mobile electronic device 130 and/or to the door handle device 124. The mobile electronic device 130 and/or the door handle device 124 generates feedback based upon the alert. For example, the mobile electronic device 130 can generate haptic feedback and/or audio feedback according to the alert characteristic that is indicative of the distance between the passenger and the vehicle 102. The alert characteristic can include, but is not limited to, a frequency, a pulse duration, a pulse separation, or the like. [0044] The passenger guidance module 206 receives data output from the passenger proximity module 204 to determine an alert characteristic to output based upon the received data. In an implementation, the passenger guidance module 206 compares the data representing the distance with a predetermined distance threshold over multiple time periods to determine the alert characteristic. The alert characteristic indicates an approximate distance between the passenger and the vehicle 102. For example, the passenger guidance module 206 determines that an alert having a first alert characteristic is to be output when the distance is greater than the predetermined distance threshold and that an alert having a second alert characteristic is to be output when the distance is less than the predetermined distance. It is understood that the alerts may include audible alerts, haptic alerts, or the like. [0046] The alert module 208 receives data from the passenger guidance module 206. The alert module 208 generates the alert based upon the data provided by the passenger guidance module 206. For example, the alert module 208 can generate an alert having the alert characteristic based upon the data from the passenger guidance module 206. In an implementation, the alert module 208 transmits alerts that have an increasing alert frequency as the distance between the passenger and the vehicle 102 decreases and a decreasing alert frequency as the distance between the passenger and the vehicle 102 increases. The alert characteristic may comprise a frequency characteristic, a pulse duration characteristic, a pulse separation characteristic, or the like. Also see [0047]-[0048] and [0056]-[0057]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210086723 A1 – figs. 1 – 2B; [0058] The mobile device memory 604 stores computer-executable instructions that are executed by the mobile device processor 602. A support application 606 may be stored within the mobile device memory 604. The support application 606 may be configured to interface with the user 102 to receive and/or store the preference data for the user 102 in a computer-readable profile of the user. The preference data may include or show that: 1) the user is differently abled (e.g. visual impairment); 2) information should be delivered in a certain way (e.g. audibly); and 3) the type of information to be given (i.e. guidance to and from the autonomous vehicle 104). For example, the user 102 may have a visual impairment, so the user 102 would define in his profile that he would like guidance to and from the autonomous vehicle 104 to be delivered audibly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684                                                                                                                                                                                         



						/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684